94 U.S. 418 (1876)
EX PARTE LORING.
Supreme Court of United States.

*419 Mr. Alfred Russell for the petitioner.
No opposing counsel.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
It seems clear to us that the object in this case is to use the writ of mandamus as a writ of error. This cannot be done. We may require the Circuit Court to decide in a proper case if it refuses to act, but cannot control its decision. Here the court has acted, and given its decision upon a motion made. We are asked now to require it to reverse that decision. For that, resort must be had to a writ of error after a final judgment has been rendered. The writ of mandamus has no such office to perform.
Petition denied.